                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE

 WARREN & GRIFFIN, P.C.,                        )
 C. MARK WARREN, and                            )
 JOHN MARK GRIFFIN,                             )
                                                )
                  Plaintiffs,                   )
                                                )
 v.                                             )      No.:   1:20-CV-76-TAV-SKL
                                                )
 MONGE & ASSOCIATES, P.C.,                      )
                                                )
                  Defendant.                    )


                                           ORDER

         This matter is before the Court on the parties’ joint request to continue the stay in

 this case [Doc. 30]. The Court previously stayed this case on the joint request of the parties

 until June 22, 2020, to allow the parties time to discuss settlement alternatives [Doc. 29].

 The parties now request an additional two (2) weeks—up to an including July 6, 2020—to

 continue their negotiations [Doc. 30].

         For good cause shown, and in light of the parties’ agreement, the request to continue

 the stay [Doc. 30] is granted. This action is hereby STAYED until July 6, 2020. On or

 before that date, the parties are DIRECTED to make a joint filing to inform the Court of

 the status of the parties’ settlement discussions and whether the parties seek to continue or

 lift the stay.

         IT IS SO ORDERED.


                                       s/ Thomas A. Varlan
                                       UNITED STATES DISTRICT JUDGE



Case 1:20-cv-00076-TAV-SKL Document 31 Filed 06/23/20 Page 1 of 1 PageID #: 173
